DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In light of the issues of scope, these claims will be examined as best understood by Examiner.
Regarding claim 7:
	This claim requires the liquid ejecting head to include “a nozzle substrate in which a nozzle for ejecting the liquid is provided … [wherein] the nozzle is provided in the communication plate.”  This combination of limitations is confusing, because it disposes the nozzle in both the nozzle substrate and the communication plate.  Are the nozzle substrate and the communication plate meant to refer to the same structure?
Regarding claim 8:
	This claim fails to remedy the deficiencies of claim 7, and thus also fails to meet the requirements of this statue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1/2) as being antiicpated by Kato (JP 2001030483A).
Regarding claim 1:
	Kato discloses a liquid ejecting head comprising:
	a pressure chamber substrate (lower plate 4); and
	a communication plate (lid member 3),
	wherein the pressure chamber substrate includes:
		a first pressure chamber (pressurized liquid chamber 2) that extends in a first direction (horizontally, in Fig. 2A) and applies pressure to a liquid (Fig. 2); and
		a first supply channel (lower portion of 10 extending into lower plate 4, in Fig. 2A), and
	wherein the communication plate includes:
		a first communication channel (10) that extends in a second direction (vertically, in Fig. 2A) intersecting with the first direction (Fig. 2) and communicates with the first supply channel (Fig. 2); and
		a second supply channel (at least groove 12’) that communicates with the first supply channel and the first pressure chamber (Fig. 2).
Regarding claim 2:
	Kato discloses all the limitations of claim 1, and also that a width of the second supply channel (12’) in the second direction is narrower than a width of the first supply channel in the second direction (paragraph 18 & Fig. 2).
Regarding claim 3:
	Kato discloses all the limitations of claim 1, and also that a width of the second supply channel (12’) in the second direction is narrower than a width of the first pressure chamber in the second direction (paragraph 18 & Fig. 2).
Regarding claim 4:
	Kato discloses all the limitations of claim 1, and also that a width of the second supply channel (12’) in a third direction (vertically, in Fig. 2B) intersecting with both the first direction and the second direction (Figs. 2A-B) is narrower than a width of the first supply channel in the third direction (Fig. 2).
Regarding claim 5:
	Kato discloses all the limitations of claim 1, and also that a width of the second supply channel (12’) in a third direction (vertically, in Fig. 2B) intersecting with both the first direction and the second direction (Figs. 2A-B) is narrower than a width of the first pressure chamber in the third direction (Fig. 2B).
Regarding claim 6:
	Kato discloses all the limitations of claim 1, and also that a width of the second supply channel (12’) in a third direction (vertically, in Fig. 2B) intersecting with both the first direction and the second direction (Figs. 2A-B) is narrower than a width of the first communication channel in the third direction (Fig. 2B).
Regarding claim 7 (as best understood):
	Kato discloses all the limitations of claim 1, and also that the head further comprises:
	a nozzle substrate (nozzle plate 6) in which a nozzle (7) for ejecting the liquid is provided (Fig. 2); and
	a second communication channel (nozzle communication hole 11) that extends in the second direction and communicates with the first pressure chamber (Fig. 2A), wherein the second communication channel is provided in the communication plate (Fig. 2).
Regarding claim 8 (as best understood):
	Kato discloses all the limitations of claim 7, and also that a width of the second supply channel (12’) in a third direction (vertically, in Fig. 2B) intersecting with both the first direction and the second direction (Figs. 2A-B) is narrower than a width of the first communication channel in the third direction (Fig. 2B).
Regarding claim 11:
	Kato discloses all the limitations of claim 1, and also that the second supply channel (12’) has a wall on one side in the second direction formed by a wall surface of the pressure chamber substrate (Fig. 2A), and has a wall on another side in a direction opposite to the second direction formed by a wall surface of the communication plate (Fig. 2A).
Regarding claim 12:
	Kato discloses all the limitations of claim 1, and also that the head further comprises a reservoir (common ink flow path 5) that extends in the first direction (Fig. 2A) and communicates with the first communication channel (Fig. 2), and accumulates the liquid (paragraph 9 & Fig. 2).
Regarding claim 13:
	Kato discloses all the limitations of claim 1, and also that the head further comprises:
	a second pressure chamber (another pressurized liquid chamber 2, shown in Fig. 2B) that extends in the first direction (Fig. 2B) and applies pressure to the liquid (paragraph 9);
	a first energy-generating element (piezoelectric 9) that, upon being applied of a driving voltage, generates energy for applying pressure to the liquid in the first pressure chamber (paragraph 9 & Fig. 2); and
	a second energy-generating element (a corresponding piezoelectric 9) that, upon being applied of a driving voltage, generates energy for applying pressure to the liquid in the second pressure chamber (paragraph 9 & Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2001030483A).
Regarding claim 9:
	Kato discloses all the limitations of claim 1, but does not expressly disclose that a width of the second supply channel in the first direction is wider than a width of the first supply channel in the first direction.
	However, Kato does disclose that the fluid resistance flow is mainly determined by the depth, width, and length of the second supply channel (paragraph 12).
	Therefore, at the time of filing, it would have been at least obvious to a person of ordinary skill in the art to form Kato’s second supply channel such that the width thereof in the first direction is wider than that of the first supply channel, so as to produce a desired fluid resistance flow.
Regarding claim 10:
	Kato discloses all the limitations of claim 1, but does not expressly disclose that a width of the second supply channel in the first direction is narrower than a width of the first pressure chamber in the first direction.
	However, Kato does disclose that the fluid resistance flow is mainly determined by the depth, width, and length of the second supply channel (paragraph 12).
	Therefore, at the time of filing, it would have been at least obvious to a person of ordinary skill in the art to form Kato’s second supply channel such that the width thereof in the first direction is wider than that of the first pressure chamber, so as to produce a desired fluid resistance flow.
Regarding claim 14:
	Kato discloses all the limitations of claim 1, and also that a liquid ejecting apparatus (“inkjet recording device”) may comprise the liquid ejecting head (paragraph 1).
	Kato does not expressly disclose that the liquid ejecting apparatus also comprises a control section that controls ejection operation of the liquid ejecting head.
	However, Examiner takes Official Notice that such control sections are commonplace in the art, so as to enable digitally controlled ejection of droplets for the formation of images.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to produce Kato’s liquid ejecting apparatus with a control section for controlling ejection operations of the liquid ejecting head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of JP2002-283562A, JP3809787 B2, and US 2007/0229603 A1 disclose a liquid ejecting head comprising a relative first and/or second supply channels.
	Each of US 2003/0156166 A1, US 2019/0299609 A1, and US 2011/0134174 A1 disclose a liquid ejecting head comprising relative configurations of multiple pressure chambers in communication with a nozzle.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853